Per CuriaM.
The petitioner Goodrel, at the time he was arrested by the sheriff, was in the employment of the Chicago, Burlington & Quincy Railroad Company as a freight conductor, and, as such, was aiding in moving from the city of Chicago to the city of Denver one of the trains of said railroad company, loaded with merchandise delivered to said company in the city of Chicago, to be transported to the cities of Denver, Omaha, Kansas City, and other points beyond the state of Iowa, and to points in the state of Iowa, and to points in the states of Nebraska, Missouri and Kansas, to be delivered at said points to certain consignees named. To enable the said company to perform the service above stated, it became necessary to run said train over that 'part of said road of said company extending from the Mississippi to the Missouri river in tlie state of Iowa. While *364tbe said petitioner was so engaged in the state of Iowa, lie was arrested by tlie defendant Kreicbbaum, as sheriff of Des Moines county, charged with a violation of chapter 76 of the Laws of the Twenty-first G-eneral Assembly of the state of Iowa.
The petitioner Wingate was also in the employment of the said company as agent in the city of Des Moines, in this state, and, at the time he was arrested, was engaged in the performance of his duties as agent in selling tickets to various points, both within and without the state of Iowa, and he was also engaged in soliciting and receiving for transportation, and collecting tolls therefor, merchandise and trafile destined from said city of Des Moines to points within and without the state of Iowa, and within other states. While so engaged in the performance of said duties, the said Wingate was arrested by the defendant Painter, as sheriff of Polk county, charged with having violated the provisions of the said chapter of the Laws of the Twenty-first General Assembly of the state of Iowa.
u The petitioner Barron, when arrested, was in the employment of the Chicago & Northwestern Railway Company as an engineer, engaged in running a passenger train, made up at Chicago, in the state of Illinois, and destined to Council Bluffs, in the state of Iowa. Said train was carrying passengers and the United States mails received at different points in the state of Illinois, and destined to points in the state of Iowa and beyond, and also from points in the state of Iowa to other points in the same state. While the petitioner was so engaged, he was arrested, and charged with the violation of said chapter 76 of the Laws of the Twenty-first General Assembly of the state of Iowa.
It is insisted by counsel for the petitioners that said chapter 76 is unconstitutional and-void, because (1) it is “repugnant to section 10, article 1, of the constitution of the United States, and section 21, article 1, of the constitution of Iowa which provide that no law shall be passed impair*-*365ing the obligation of contracts;” (2) that said “statute is contrary to section 8 of article 1 of the United States constitution, which provides that congress shall have power to regulate commerce with foreign-nations, and among the several states; (3) that said “ statute is repugnant to the fourteenth amendment to the constitution of the United States, and therefore void;” (4) that said statute “ is void as an attempt to interfere with the jurisdiction of the federal courts as established by the constitution of the United States and the acts of congress.”
These several propositions have been exhaustively argued by counsel, and in relation thereto we desire to sa.y that their solution presents grave difficulties. As to all the propositions but one, this court is not the final arbiter; and therefore, believing, as some of us do, that it is doubtful what construction of the constitution of the United States and the acts of congress should be adopted under the agreed statement of facts, we feel constrained to hold that the statute above mentioned is not in conflict with the constitution of the United States, or acts of congress passed in pursuance thereof, to the end that the questions presented may be determined by the supreme court of the United States.
The petitioners will therefore be remanded to the custody of the defendants, and such judgment will be accordingly entered.